Citation Nr: 1712885	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for pruritus ani.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1962 and from May 1974 to November 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for dengue fever has been raised by the record in a June 2015 notice of disagreement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gastroenteritis, pruritus ani, and cryptitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of sinusitis and did not manifest one during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

At issue is whether the Veteran is entitled to service connection for a sinusitis.  The weight of the evidence indicates that the Veteran does not have a current diagnosis of sinusitis and did not manifest one during the pendency of the appeal.

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

The Veteran's service treatment records indicate that the Veteran sought treatment for sinusitis in April 1965, June 1965, and October 1966.  The Veteran's service retirement examination indicates that his sinuses were evaluated as normal, and, in a survey of medical history provided contemporaneously with the examination, the Veteran denied having or ever having had ear, nose, or throat trouble.

The record is silent until December 2005.  In a December 2005 VA treatment record, the Veteran reported a history of annual sinus infections.  The Veteran's VA treatment records are otherwise silent for reports of or treatment for sinusitis.

The weight of the evidence indicates that the Veteran is not entitled to service connection for sinusitis.  While the Veteran clearly had a history of sinusitis in-service as well as sinus infections after separation from service, he does not currently have a diagnosis of sinusitis and did not manifest one during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for sinusitis is denied.


ORDER

Service connection for sinusitis is denied.




REMAND

The Veteran's treatment records indicate that the Veteran sought treatment for gastrointestinal systems on multiple occasions throughout his periods of service.  The Veteran sought treatment for gastroenteritis in July 1958.  In October 1967, the Veteran sought emergency treatment after three days of increased burning rectal pain and drainage, and he was referred to a gastroenterology clinic.  The gastroenterology clinic noted an impression of cryptitis.  

The gastrointestinal section of a December 2005 VA history and physical indicates that the Veteran was having a lot of reflux; and noted that a esophagogastroduodenoscopy in 2001 revealed the presence of helicobacter pylori.

Therefore, the record indicates that the Veteran manifested gastrointestinal disorders in-service including gastroenteritis and cryptitis, and the Veteran manifested gastrointestinal symptoms including acid reflux and an infection of helicobacter pylori.  This is sufficient to trigger VA's duty to assist, and this issue of service connection for gastroenteritis must be remanded in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board finds that the issue of service connection for cryptitis is inexplicably intertwined with entitlement to service connection for gastroenteritis, because due to an intertwined medical history and related physiology.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Does the Veteran have a current diagnosis of cryptitis; or did he manifest cryptitis during the period on appeal; why or why not; and, if so, is it as likely as not (50 percent or less) that a medical nexus exists between the diagnosis and a period of service?  Why or why not?

1b.  Does the Veteran have a current diagnosis of gastroenteritis; or did he manifest gastroenteritis during the period on appeal; why or why not; and, if so, is it as likely as not (50 percent or less) that a medical nexus exists between the diagnosis and a period of service?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


